United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40116
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ANTONIO LOREDO-TORRES,
also known as Juan Vega Perez,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:03-CR-1265-ALL
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Antonio Loredo-Torres appeals his sentence following his

guilty plea conviction for illegal entry in violation of 8 U.S.C.

§ 1325.

     Loredo-Torres argues that the district court erred when it

relied on information contained in the presentence report (PSR)

to enhance his base offense level pursuant to U.S.S.G.

§ 2L1.2(b)(1)(A)(vii) based on a determination that he had a

prior conviction for an alien smuggling offense committed for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40116
                                -2-

profit.   He concedes that his argument is foreclosed by United

States v. Sanchez-Garcia, 319 F.3d 677, 678 (5th Cir.) cert.

denied, 124 S. Ct. 311 (2003), which held that, to determine

whether a defendant’s prior conviction satisfied U.S.S.G.

§ 2L1.2(b)(1)(A)(vii), the district court was not limited to

consideration of conduct charged in the indictment but could go

beyond the statute of conviction and the charging instrument.

Sanchez-Garcia forecloses Loredo-Torres’ argument, and the

district court did not err by considering the PSR to determine

whether to apply U.S.S.G. § 2L1.2(b)(1)(A)(vii).

     Loredo-Torres also argues that the district court erred when

it applied U.S.S.G. § 2L1.2(b)(1)(A)(vii) because transportation

of illegal aliens is not “alien smuggling.”   Loredo-Torres

concedes that this claim is foreclosed by United States v. Solis-

Campozano, 312 F.3d 164, 167-68 (5th Cir. 2002), cert. denied,

538 U.S. 991 (2003), in which this court held that the term

“alien smuggling offense,” as used in U.S.S.G.

§ 2L1.2(b)(1)(A)(vii), includes the offense of transporting

aliens within the United States.   Based on Solis-Campozano, the

16-level increase to Loredo-Torres’ offense level was not error.

     The district court’s judgment is AFFIRMED.